PER CURIAM.
This cause has been orally argued before the court and the briefs and record on appeal have been read and given full consideration. The primary points involved on the appeal question the sufficiency of the evidence to establish appellant’s negligence and to establish appellees’ contributory negligence as a matter of law. Also involved is an attack on the jury’s award upon the ground of excessiveness. It is our view that these questions are factual in nature and were properly submitted to and resolved by the jury. Appellant having failed to demonstrate reversible error, the judgment appealed is hereby affirmed. See Isenberg v. Ortona Park Recreational Center, Inc. (Fla.App.1964), 160 So.2d 132, cert. den. Fla.1964, 170 So.2d 589; McDermott v. Engstrom (Fla.1955), 81 So.2d 553; City of Jacksonville v. Stokes (Fla.1954), 74 So.2d 278.
RAWLS, C. J., and WIGGINTON and CARROLL, DONALD K„ JJ., concur.